SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

670
CAF 14-00870
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF THE ADOPTION OF HAILEY
---------------------------------------
TAYLOR G., PETITIONER-APPELLANT,
                                                                 ORDER
                     V

DARLA L., RESPONDENT-RESPONDENT.


SCOTT A. OTIS, WATERTOWN, FOR PETITIONER-APPELLANT.

KRYSTAL A. RUPERT, ATTORNEY FOR THE CHILD, LOWVILLE.


     Appeal from an order of the Family Court, Lewis County (Donald E.
Todd, A.J.), entered April 22, 2014 in a proceeding pursuant to Family
Court Act article 6. The order denied the application of petitioner
to revoke a surrender instrument.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   June 12, 2015                        Frances E. Cafarell
                                                Clerk of the Court